Motion Granted, Appeal Dismissed, and Memorandum Opinion filed July 2,
2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00983-CV


                         JEFFRAY ALTER, Appellant

                                        V.

  BENJAMIN CARMONA AND BEACON SALES ACQUISITIONS, INC.,
                       Appellees

                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-23496


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed September 23, 2014. On June 23,
2015, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted. Accordingly, the appeal is ordered dismissed.

                               PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.